                    IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

In re                                         )       Case No. 17-15203
                                              )
        Chad A. Humberston                    )       Chapter 13
        Shannon L. Humberston                 )
                                              )
                               Debtors.       )       Judge Arthur I. Harris

               MOTION TO DISMISS CASE PURSUANT TO 11 U.S.C. §1307(b)

        Now come the debtors, by and through counsel, and move this Court for an order dismissing
their Chapter 13 case. In support of this motion, the debtors state:
1.      This Chapter 13 case has not been converted to a Chapter 13 case from another chapter of
the Bankruptcy Code.
2.      Due to an anticipated drop in the husband’s income, the debtors are not able to comply
with the terms of the plan.
3.      Under §1307(b) of the Bankruptcy Code, the debtors are entitled to have this Chapter 13
case dismissed at any time, and the debtors, by this motion, respectfully request that such case be
dismissed, wage order released, and the estate closed as soon as possible.
        WHEREFORE, the debtors move this Court for an order dismissing the case, releasing
the wage order, and closing the estate as soon as possible.


Approved:                                                     Respectfully submitted



/s/Chad A. Humberston                                         /s/Robert J. Delchin
Chad A. Humberston                                            Robert J. Delchin 0073821
                                                              Biales Delchin Law LLC
                                                              7215 Center Street
/s/Shannon L. Humberston                                      Mentor, OH 44060
Shannon L. Humberston                                         Phone: (440) 266-1700
                                                              Fax:    (440) 266-0006
                                                              E-Mail: rdelchin@rcbiales.com
10/23/2018
Dated:




17-15203-aih      Doc 46      FILED 10/23/18      ENTERED 10/23/18 15:40:48            Page 1 of 4
                                 CERTIFICATE OF SERVICE
      I certify that on October 23, 2018, a true and correct copy of Debtors’ Motion to Dismiss
Case Pursuant to 11 U.S.C. §1307(b) was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

Stephen R. Franks on behalf of Creditor JPMorgan Chase Bank NA
amps@manleydeas.com

Lauren A Helbling
ch13trustee@ch13cleve.com, lhelbling13@ecf.epiqsystems.com

D. Anthony Sottile on behalf of Creditor AmeriCredit Financial Services, Inc. dba GM Financial
bankruptcy@sottileandbarile.com

And by regular U.S. mail, postage prepaid, on

Chad A. Humberston
Shannon L. Humberston
1462 Chapman Avenue
Madison, OH 44052

All creditors pursuant to the attached mailing matrix

                                                        /s/ Robert J. Delchin
                                                        Robert J. Delchin (0073821)
                                                        Biales Delchin Law LLC
                                                        7215 Center Street
                                                        Mentor, Ohio 44060
                                                        (440) 266-1700
                                                        (440) 266-0006 fax
                                                        rdelchin@rcbiales.com




17-15203-aih      Doc 46    FILED 10/23/18       ENTERED 10/23/18 15:40:48            Page 2 of 4
Account Resolution Services              Ameripath                                 Anthesia Associates
1643 North Harrison Pkwy                 PO Box 740975                             c/o Keybridge Medical
Building H                               Cincinnati, OH 45274                      2244 Baton Rogue
Suite 100                                                                          PO Box 1568
Sunrise, FL 33323                                                                  Lima, OH 45805


Capital One                              Cavalry Portfolio Service                 Chase
PO Box 30281                             500 Summit Lake Dr.                       PO Box 78420
Salt Lake City, UT 84130                 Valhalla, NY 10595                        Phoenix, AZ 85062




Chase                                    Convergent Outsourcing Inc                Danielle Sims
10790 Rancho Bernaro                     PO Box 9004                               13512 Blamer Road
San Diego, CA 92127                      Renton, WA 98057                          Johnstown, OH 43031




Direct TV                                Drs Hill & Thomas                         Drs Hill and Chapnick
PO Box 78626                             25001 Emery Road                          30701 Lorian Rd Ste A
Phoenix, AZ 85062-8626                   Suite 100                                 North Olmsted, OH 44070
                                         Cleveland, OH 44128-5627



Emergency Prof Services, Inc             Fed Loan Servicing                        First Federal Control
PO Box 740021                            PO Box 60610                              2470 Chagrin Blvd
Cincinnati, OH 45274                     Harrisburg, PA 17106                      Suite 205
                                                                                   Beachwood, OH 44122-5630



French Chiropractic                      Gilbert Thomas DDS                        GM Financial
6166 N. Ridge Rd.                        c/o Credit Adjustments                    PO Box 181145
Madison, OH 44057                        330 Florence Street                       Arlington, TX 76096
                                         Defiance, OH 43512



Grace Recovery Services                  HSBC                                      Innovative Health Services
8346 Tyler Blvd.                         PO Box 15524                              8252 Darrow Rd. Suite H
Mentor, OH 44060                         Wilmington, DE 19850                      Twinsburg, OH 44087




Internal Revenue Service                 Internal Revenue Service                  Jared Jewelers
P.O. Box 7346                            Insolvency Group 6                        375 Ghent Rd
Philadelphia, PA 19101                   1240 East Ninth Street, Room 493          Fairlawn, OH 44333
                                         Cleveland, OH 44199



Kohl's                                   Licking Counrty CSEA                      MRS BPO
PO Box 3115                              65 E Main Street #1                       1930 Olney Avenue
Milwaukee, WI 53201                      Newark, OH 43055                          Cherry Hill, NJ 08003




National Credit Adjusters                Nationwide Children's Hospital            Navient
327 W 4th Ave                            c/o Rossman & Co                          PO Box 9500
Hutchinson, KS 67501                     PO Box 2051                               Wilkes Barre, PA 18773-9500
                                         New Albany, OH 43054




              17-15203-aih     Doc 46   FILED 10/23/18            ENTERED 10/23/18 15:40:48        Page 3 of 4
NTD Labs                                   Ohio Homeowners Assistance LLC           PCB
PO Box 504543                              88 East Broad Street                     6500 New Albany Road
Saint Louis, MO 63150                      Suite 1800                               Suite 200
                                           Columbus, OH 43215                       New Albany, OH 43054



Pinnacle LLC                               Rumke                                    Sprint
c/o Resurgent Capital Services             3131 E Royalton Road                     PO Box 740602
55 Beatte Place                            Broadview Heights, OH 44147              Cincinnati, OH 45274
Suite 110
Aiken, SC 29801


Sterling Jewelers                          Tamerah Wise                             Time Warner
c/o CKS Financial                          2649 Burlingham Drive                    PO Box 118288
505 Independence Pkwy                      Ashtabula, OH 44004                      Carrollton, TX 75011
Suite 300
Chesapeake, VA 23320


Verizon                                    Verizon
PO Box 28000                               PO Box 790406
Lehigh Valley, PA 18002                    Saint Louis, MO 63179




              17-15203-aih       Doc 46   FILED 10/23/18           ENTERED 10/23/18 15:40:48       Page 4 of 4
